 
Exhibit 10.1
 
[logo.jpg]



 
400 Somerset Corporate Boulevard
 Bridgewater, New Jersey 08807
Tel: 908.927.1400
www.valeant.com



February 1, 2016


Mr. Howard B. Schiller


Dear Howard,
 
We are pleased to provide you with this letter as confirmation of the terms of
your role as Interim Chief Executive Officer of Valeant Pharmaceuticals
International, Inc. (“Valeant”), commencing  January 6, 2016 (the “Appointment
Date”), for the period ending two months following the Appointment Date.  This
letter will supersede and terminate any earlier agreements or arrangements,
written or oral, with respect to the subject matter herein, provided, that,
except as set forth herein, the Separation Agreement entered into between you
and Valeant dated July 14, 2015 (the “Separation Agreement”) shall continue in
full force and effect.
 
 
·
Title. Your title will be Interim Chief Executive Officer of Valeant, reporting
to the Board of Directors of Valeant.

 
 
·
Location. You will be based at Valeant’s offices in Bridgewater, New Jersey,
subject to reasonably required business travel obligations.

 
 
·
Expense reimbursement. You will be reimbursed for all business-related costs and
expenses reasonably incurred in accordance with applicable corporate policy.

 
 
·
Compensation. You will be entitled to receive cash compensation equal to
$400,000 USD monthly.  Except as otherwise determined by the Talent and
Compensation Committee of Valeant in its sole discretion, you shall not be
entitled to participate in the annual incentive plans of Valeant or its
subsidiaries or receive additional grants under Valeant’s long-term incentive
plan (other than any equity grants you are entitled to receive as a member of
Valeant’s Board of Directors).  Notwithstanding the forgoing, subject to the
provisions of the section entitled “Separation Agreement” below, your existing
Valeant equity awards shall remain outstanding in accordance with their terms.

 
 
 

--------------------------------------------------------------------------------

 


 
·
Employee Benefits. You will be eligible to participate in the employee benefit
plans and programs generally made available to other members of Valeant’s
executive management team on the terms and conditions applicable generally to
all such executives.

 
 
·
Vacation. You will be entitled to a reasonable amount of vacation time, taking
into consideration your job responsibilities and Valeant’s commercial and
corporate needs, provided that you will not accrue any vacation days.

 
 
·
Separation Agreement. The parties hereby agree that the Consulting Period (as
defined in the Separation Agreement) terminated effective as of the Appointment
Date, and the provisions set forth in Section 5 of the Separation Agreement
applicable to a termination of the Consulting Period by Valeant without Cause
shall apply, provided that notwithstanding anything in the Separation Agreement,
references to the Second Release (as defined in the Separation Agreement) shall
instead refer to the general waiver and release set forth on Annex A hereto.

 
 
·
Board of Directors. Nothing in this Agreement shall effect your role as a member
of Valeant’s Board of Directors, provided that you shall not receive any
quarterly installments of cash retainers paid for services as a member of the
Board of Directors (and related committees) while you are employed by Valeant as
the Interim Chief Executive Officer.

 
 
·
At-Will Employment. This letter constitutes an offer of “at-will” employment and
is not a contract providing for guaranteed employment or employment for a
specific period of time. This means that each of you and Valeant has the option
to terminate your employment at any time, with or without advance notice, for
any or no reason, without additional consideration.

 
 
·
Withholding Taxes. All payments to you or, if applicable, your beneficiary, by
Valeant shall be subject to withholding on account of federal, state and local
taxes as required by law.

 
 
·
Section 409A. The parties intend for the payments and benefits under this letter
to be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder (“Section 409A”) or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this letter shall be construed and administered
in accordance with such intention. In the event that the parties determine that
the terms of this letter or any underlying award needs to be modified in order
to comply with Section 409A, the parties shall cooperate reasonably to do so in
a manner intended to best preserve the economic benefits of this letter.  Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the

 
 
 

--------------------------------------------------------------------------------

 


applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this letter
shall be treated as a separate payment of compensation.  Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to this letter during the six-month period immediately following your
separation from service shall instead be paid on the first business day after
the date that is six months following your termination date (or death, if
earlier).  Amounts reimbursable to you under this letter shall be paid to you on
or before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to you) during any one year may not affect amounts
reimbursable or provided in any subsequent year.
 
It is understood that you are required to have read, reviewed, agreed, signed
and returned to Valeant each of Valeant’s Standards of Business Conduct, Insider
Trading Policy, Blackout Policy and Global Anti-Bribery Policy, and by signing
below you acknowledge your requirement to comply with such documents and
policies at all times during your employment with Valeant or any of its
affiliates. It is understood that, during your employment by Valeant or any of
its affiliates, you will not willfully engage in any activities that constitute
a conflict of interest with the interests of Valeant or any of its affiliates,
as outlined in Valeant’s conflict of interest policies for employees in effect
from time to time; provided, that these policies are provided to you in writing.
 
You will be subject to the policies of Valeant and its affiliates applicable to
Valeant’s senior executive officers.
 
This letter is governed by the laws of the State of New Jersey and the parties
agree that any suit, action or charge arising out of or relating to this letter
will be adjudicated in the state or federal courts in New Jersey.
 
 
 

--------------------------------------------------------------------------------

 


Please indicate your acceptance of this offer of employment with Valeant, by
signing this letter and delivering an original or copy to Valeant’s General
Counsel.




Sincerely,


/s/ Ronald H. Farmer


Ronald H. Farmer
Chairperson of the Talent and Compensation Committee

 
AGREED TO AND ACCEPTED:



 


/s/ Howard B. Schiller
 
February 1, 2016
 
Howard B. Schiller
 
Date
 

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
General Waiver & Release
 
This Legal Release (“Release”) dated as of the last date executed below (the
“Release Date”) is between Valeant Pharmaceuticals International, Inc.
(“Valeant”) and Howard B. Schiller (“Employee”).
 
Employee Release. Employee, on behalf of himself, and Employee’s heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE Valeant, together with its parents, subsidiaries, affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, agents, insurers, and reinsurers of such
plans) past, present and future, and their heirs, executors, administrators,
predecessors, successors, and assigns (collectively, the “RELEASEES”), of and
from any and all legally waivable claims, causes of actions, suits, lawsuits,
debts, promises, agreements and demands whatsoever in law or in equity, known or
unknown, suspected or unsuspected, which Employee or which Employee’s heirs,
executors administrators, or assigns hereafter ever had, now have, or may have,
from the beginning of time through and including January 5, 2016 (the “RELEASE
DATE”), arising out of or attributable to (i) Employee’s employment,
consultancy, directorship or other service relationship with the Company or any
Releasees or the termination of such relationship or service or (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the Release Date, in each case, except as expressly set forth herein.
This general waiver and release does not include any claims, causes of actions,
suits, lawsuits, debts, and demands whatsoever in law or in equity, known or
unknown, suspected or unsuspected which may come into existence post the Release
Date.
 
The claims being waived and released include, without limitation:
 
 
(a)
any and all claims of violation of any foreign or United States federal, state,
provincial and local law arising from or relating to Employee’s recruitment,
hire, employment and termination of employment with Valeant;

 
 
(b)
any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, and violation
of public policy;

 
 
(c)
all claims to disputed wages, compensation, and benefits, including any claims
for violation of applicable state laws relating to wages and hours of work;

 
 
(d)
any and all claims for violation of any state or federal statute or regulation
relating to termination of employment, unlawful discrimination, harassment or
retaliation under applicable federal, state and local constitutions, statutes,
laws, and regulations (which includes, but is not limited to, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. 1981, the Employee Retirement Income
Security Act (“ERISA”), the Family and Medical Leave Act of 1993, the Americans
with Disabilities Act, the Rehabilitation Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the New Jersey Law Against
Discrimination and Conscientious Employee Protection Act, the California Fair
Employment and Housing Act and the California Family Rights Act), the Ontario
Employment Standards Act, 2000, Human Rights Code, and Workplace Safety and
Insurance Act; and

 
 
(e)
any and all claims for monetary damages and any other form of personal relief.

 

 
 

--------------------------------------------------------------------------------

 
 
In waiving and releasing any and all claims against the Releasees, whether or
not now known to Employee, Employee understands that this means that, if
Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Release will remain effective in all respects — despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Release if Employee had prior
knowledge of such facts.
 
Notwithstanding any provision of this Release to the contrary, by executing this
Release, Employee is not waiving and releasing any and all claims Employee may
have for:
 
 
(a)
unemployment, state disability and/or paid family leave insurance benefits
pursuant to the terms of applicable state law;

 
 
(b)
continuation of existing participation in Valeant-sponsored group health benefit
plans under the United States federal law known as “COBRA” and/or under any
applicable state counterpart law;

 
 
(c)
any benefit entitlements that are vested as of the date of termination pursuant
to the terms of a Valeant-sponsored benefit plan, policy or other arrangement,
whether or not governed by the United States federal law known as “ERISA;”

 
 
(d)
violation of any foreign or United States federal, state or local statutory
and/or public policy right or entitlement that, by applicable law, is not
waivable;

 
 
(e)
any claims, causes of actions, suits, lawsuits, debts, or demands whatsoever
arising out of or relating to Employee’s right to enforce the terms of this
Release and the Separation Agreement dated July 14, 2015 between Employee and
Valeant (the “Separation Agreement”);

 
 
(f)
any rights or claims for indemnification under any written agreements with any
of the Releasees, the charter, by-laws or operating agreements of the Company,
or under applicable law or the Employment Letter, dated November 10, 2011
between Employee and Valeant (the “Employment Letter”) or any rights as an
insured, or to coverage, under any director’s and officer’s liability insurance
policy;

 
 
(g)
any claims relating to Employee’s rights under the Employment Letter that are
intended to survive the termination of Employee’s employment; and

 
 
(h)
any wrongful act or omission occurring after the Release Date.

 
Nothing in this Release shall prevent Employee from filing a charge with the
Equal Employment Opportunity Commission (or similar state or local agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state or local agency); provided, however, that Employee
acknowledges and agrees that any claims by Employee for personal relief in
connection with such a charge or investigation (such as reinstatement or
monetary damages) hereby are barred.
 
No Admission. Nothing about the fact or content of this Release shall be
considered or treated by Employee or Valeant as an admission of any wrongdoing,
liability or violation of law by Employee or by any Releasee.
 
 
 

--------------------------------------------------------------------------------

 
 
Consideration Periods; Effective Date. Employee acknowledges that (a) Valeant
has advised him in this writing of his right to consult with an attorney prior
to signing this Release; (b) he has carefully read and fully understands all of
the provisions of this Release, and (c) he is entering into this Release,
including the releases set forth herein, knowingly, freely and voluntarily in
exchange for good and valuable consideration (including, but not limited to, the
payments to be made under the Employment Letter), to which he would not be
entitled in the absence of signing this Release. Employee had twenty-one (21)
calendar days to consider this Release following presentment, although Employee
may sign it sooner.
 
Delivery to Valeant. Employee should return this Release, signed by Employee, no
later than February 15, 2016, to:
 
Valeant Pharmaceuticals International, Inc.
400 Somerset Corporate Boulevard
Bridgewater, NJ 08807
 
Attn: General Counsel
 
Judicial Interpretation/Modification; Severability. In the event that this
Release shall be held to be void, voidable, unlawful or, for any reason,
unenforceable, the Release shall be voidable at the sole discretion of Valeant.
 
Changes to Release. No changes to this Release can be effective except by
another written agreement signed by Employee and by the chair of the Talent and
Compensation Committee of Valeant’s Board of Directors.
 
Complete Agreement. Except for the Separation Agreement, and any equity or other
employee benefit plans, programs or policies referenced herein or therein as
surviving this Release, this Release, assuming it is executed, cancels,
supersedes and replaces any and all prior agreements (written, oral or
implied-in-fact or in-law) between Employee and Valeant regarding all of the
subjects covered by this Release. This Release, together with the Separation
Agreement and any equity or other employee benefit plans, programs or policies
referenced herein or therein as surviving this Release, is the full, complete
and exclusive agreement between Employee and Valeant regarding all of the
subjects covered by this Release and the Separation Agreement, and neither
Employee nor Valeant is relying on any representation or promise that is not
expressly stated in this Release or the Separation Agreement.
 
 
 
I HAVE READ THIS RELEASE. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING DURING THE
CONSIDERATION PERIOD, AND THAT VALEANT HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS RELEASE. I SIGN THIS RELEASE FREELY AND
VOLUNTARILY, WITHOUT DURESS OR COERCION.
 
 
Date:  
           
Howard B. Schiller
